Exhibit 10.37
SERVICES AGREEMENT
     This Services Agreement (“Agreement”), dated as of May 15, 2009 (the
“Effective Date”), is entered into by Trident Microsystems (Far East) Ltd.,
Ugland House, South Church Street, Grand Cayman, Cayman Islands, B.W.I. (“TMFE”)
and Micronas GmbH, Hans-Bunte-Strasse 19, 79108 Freiburg i.Br., Germany
(“Micronas”). For purposes of this Agreement, “TMFE” and “Micronas” will be
deemed to include its wholly-owned subsidiaries.
     WHEREAS, pursuant to that certain Purchase Agreement, dated as of even date
herewith, by and between Micronas, Trident Microsystems, Inc. and TMFE (the
“Purchase Agreement”), Buyer has purchased certain assets (the “Acquisition”)
from Micronas and its affiliates relating to the Product Lines (as defined in
the Purchase Agreement).
     WHEREAS, in connection with the Acquisition, TMFE desires to engage
Micronas to (i) perform certain services and support (“Transition Services”),
(ii) sell inventory and non-Turnkey products relating to the Product Lines, AVFB
and VGCB (“Inventory”) and (iii) sell newly manufactured products of the Product
Lines, AVFB and VGCB (“Manufactured Products”), upon the terms and subject to
the conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, TMFE and Micronas agree as follows:
1. DEFINITIONS. As used in this Agreement, the following terms shall have the
meanings ascribed to them below. Terms used in this Agreement that are not
otherwise defined herein shall have their respective meanings as set forth in
the Purchase Agreement.
          1.1. “AVFB” means the analog front-end video and audio decoder
product, as currently produced by Micronas and its Affiliates.
          1.2. “Assembly” means the process of electrically connecting and
mechanically encapsulating Die in a Package.
          1.3. “Die” means individual integrated circuits on Wafers.
          1.4. “Package” means Die, encapsulated through a required Assembly.
          1.5. “Sort” means electrical and functional probing tests, applied on
a wafer level .
          1.6. “Test” means electrical and functional tests, applied on a
packaged level.
          1.7. “Turnkey” means Die which has gone through Sort, Assembly, final
Test, mark and pack.
          1.8. “VGCB” means the dual channel video graphics controller for full
HD 1080p flat panel televisions, as currently produced by Micronas and its
Affiliates.
          1.9. “Wafer(s)” means silicon wafer(s) containing integrated circuits.





--------------------------------------------------------------------------------



 



2. TRANSITION SERVICES. During the Term, upon the terms and subject to the
conditions of this Agreement, Micronas hereby agrees to perform the Transition
Services set forth in Schedule A attached hereto. TMFE shall reimburse Micronas
for the fees and expenses set forth on Schedule A in connection with Micronas’
performance of each such Transition Services. All payments to be made hereunder
shall be made by TMFE to Micronas within thirty (30) days after receipt of an
invoice, to such account as Micronas specifies in writing to TMFE.
3. INVENTORY; ORDERS FOR MANUFACTURED PRODUCTS; PAYMENTS; SHIPMENT AND
CANCELLATIONS.
     3.1. Inventory. As of the Effective Date, Micronas shall consign Die Bank
and Finished Goods of the Inventory to TMFE. TMFE may select from consigned
Inventory, on a FIFO basis, at a cost of net book value. TMFE shall provide
weekly reporting on Inventory selected. Micronas shall issue invoices to TMFE
based on such weekly reports and TMFE shall make payments to Micronas within
thirty (30) days of receipt of invoice. In addition to the price, TMFE shall pay
any tax, duty, fee, or other charge imposed by a government authority on the
sale of the Inventory. All amounts due and payable hereunder shall be invoiced
and paid in Euro. Micronas shall have a right to audit such reports, no more
than once per calendar quarter. TMFE may request Inventory to be located at
another location as designated by TMFE. TMFE shall bear the shipping costs to
the new location or any return to the prior location. Micronas shall cancel all
FAB open purchase orders on agreed upon wafer inventory and TMFE shall issue
replacement purchase order to FAB. TMFE shall issue a purchase order for product
to be built before the Closing Date (as defined in the Purchase Agreement) and
will purchase product on a “take or pay” basis.
     3.2. Orders for Manufactured Products. TMFE may place orders for
Manufactured Products by submitting a purchase order to Micronas. Micronas shall
acknowledge acceptance or rejection of TMFE’s purchase order within five
(5) business days of receipt of such purchase order. In the acknowledgement of
acceptance, Micronas shall include the estimated shipment date(s) for the
underlying purchase order; provided, however, that once Micronas accepts a
purchase order, Micronas will sell and ship the Manufactured Products in
accordance with the terms of such purchase order. Once Micronas has accepted a
purchase order, any amendments or modifications to the purchase order with
respect to the amount of Manufactured Products can only be made if signed by
both parties. In the event the estimated delivery date is delayed by more than
five (5) days, Micronas shall provide prompt notice to TMFE of such delay in
shipment.
     3.3. Prices and Payment. The Manufactured Products prices are set forth in
Schedule A attached hereto; provided, however, in the event the parties mutually
agree in writing in a purchase order to a price that is different from the price
in Schedule A, the price for the Manufactured Products shall be the price as
provided under that purchase order. Micronas shall send invoices to TMFE after
the shipment of the Manufactured Products. All payments to be made hereunder
shall be made by TMFE to Micronas within thirty (30) days after receipt of an
invoice, to such account as Micronas specifies in writing to TMFE. In addition
to the price, TMFE shall pay any tax, duty, fee, or other charge imposed by a
government authority on the sale of the Manufactured Products. All amounts due
and payable hereunder shall be invoiced and paid in Euro.
     3.4. Shipment. All Inventory or Manufactured Products shall be sold, prices
quoted, FCA (Free Carrier) from Micronas’s storage location in Freiburg, Germany
or Hong Kong. Title and risk of loss pass to TMFE at the FCA point. TMFE shall
be responsible for all costs associated with shipping and insurance as well as
any necessary customs clearances and duties after the FCA point. If the parties
mutually agree to drop-shipment of the Inventory or Manufactured Products, the
minimum shipment size and other terms and conditions of such drop-shipment shall
be set forth in a separate written agreement prior to commencement of such
shipments. Micronas will ship the Inventory or Manufactured Products in its
standard packaging. If TMFE requests special packaging, it will approach
Micronas for the requested change implementation.

2



--------------------------------------------------------------------------------



 



     3.5. Covenant of TMFE. TMFE covenants to Micronas that any Inventory
consigned to TMFE shall be purchased in accordance with the “first in, first
out” (FIFO) principle, whereby TMFE shall first sell the consigned Inventory
pursuant to this Agreement before it sells any products manufactured by TMFE or
Manufactured Products.
     3.6. End of Life Procedure. In the event of end of life for the continuing
production of a product of the Product Lines, Micronas shall provide a
cancellation notice six (6) months prior to such cancellation and provide TMFE
the opportunity for a last time purchase.
     3.7. Returns; Chargebacks. TMFE shall assume responsibility for handling
all returns of the Inventory or Manufactured Products purchased from Micronas
after the Effective Date in accordance with Micronas’s normal return policies
and procedures, including quality levels previously committed by Micronas to its
customers, existing on the Effective Date. Any returns received directly by
Micronas after the Effective Date shall be forwarded to TMFE’s designated
facility for handling of the returned Inventory or Manufactured Products and
processing of customer credits. Notwithstanding the foregoing, Micronas shall be
responsible for payment of all such returns and chargebacks for the Inventory or
Manufactured Products sold by Micronas after the Effective Date. TMFE shall
deduct the shipping charges, actual product returns, actual damaged product and,
if applicable, actual chargebacks from Micronas during the period. TMFE shall
have a right of offset for such amounts provided TMFE provides a detailed
statement to Micronas to that effect.
4. OWNERSHIP; CONFIDENTIALITY.
     4.1. Ownership. Each party retains all right, title and interest in and to
its own Intellectual Property.
     4.2. Confidentiality. The Parties acknowledge and agree that all
proprietary or nonpublic information disclosed by one party (the “Disclosing
Party”) to the other party (the “Receiving Party”) in connection with this
Agreement, directly or indirectly, which information is (i) marked as
“proprietary” or “confidential” or, if disclosed orally, is designated as
confidential or proprietary at the time of disclosure and reduced in writing or
other tangible (including electronic) form and delivered to the Receiving Party
within thirty (30) days of disclosure, or (ii) provided under circumstances
reasonably indicating that it constitutes confidential and proprietary
information of the Disclosing Party (“Confidential Information”). The Receiving
Party may disclose Confidential Information only to those employees and
subcontractors who have a need to know such Confidential Information and who are
bound to retain the confidentiality thereof under provisions (including
provisions relating to nonuse and nondisclosure) no less restrictive than those
required by the Receiving Party for its own confidential information. The
Receiving Party shall, and shall cause its employees to, retain in confidence
and not disclose to any third party (including any of its sub-contractors) any
Confidential Information without the Disclosing Party’s express prior written
consent, and the Receiving Party shall not use such Confidential Information
except to exercise the rights and perform its obligations under this Agreement.
Without limiting the foregoing, the Receiving Party shall use at least the same
procedures and degree of care which it uses to protect its own confidential
information of like importance, and in no event less than reasonable care. The
Receiving Party shall be fully responsible for compliance by its employees with
the foregoing, and any act or omission of an employee of the Receiving Party
shall constitute an act or omission of the Receiving Party. Notwithstanding the
foregoing, Confidential Information will not include information that: (a) was
in the public domain at or subsequent to the time such information was
communicated to the Receiving Party by the Disclosing Party through no fault of
the Receiving Party, (b) was rightfully in the Receiving Party’s possession free
of any obligation of

3



--------------------------------------------------------------------------------



 



confidence at or subsequent to the time such information was communicated to the
Receiving Party by the Disclosing Party, (c) was developed by employees or
agents of the Receiving Party independently of and without reference to any
information communicated to the Receiving Party by the Disclosing Party, or
(d) was communicated by the Disclosing Party to an unaffiliated third party free
of any obligation of confidence. The obligations under Section 4.2 shall not
apply to the extent that Confidential Information includes information which is
required to be disclosed by a government agency to further the objectives of
this Agreement or by a proper order of a court of competent jurisdiction;
provided, however, that the Receiving Party will use its best efforts to
minimize such disclosure and will consult with and assist the Disclosing Party
in obtaining a protective order prior to such disclosure. The parties’
obligations under this Section shall survive termination or expiration of this
Agreement for a period of five (5) years; provided, however, that obligations of
confidentiality with respect to source code and circuit designs in
human-readable format (e.g., register transfer level (RTL) format) provided
hereunder shall remain in effect in perpetuity.
     4.3. Remedies. It is expressly agreed that a violation of this
confidentiality obligation will cause irreparable harm to the disclosing party
and that a remedy at law would be inadequate. Therefore, in addition to any and
all remedies available at law, the disclosing party will be entitled to an
injunction or other equitable remedies in all legal proceedings in the event of
any threatened or actual violation of this Section by the receiving party.
5. LIMITATION OF LIABILITY. Each party’s liability under the Transition Services
and sale of Inventory or Manufactured Products, respectively, hereunder from any
cause whatsoever shall in no event exceed an amount equal to the amount of the
fees and/or purchase price paid by TMFE to Micronas for such Transition Services
and/or Inventory and/or Manufactured Products, respectively, giving rise to such
liability. Micronas’ liability under this Agreement shall be limited to
Micronas’ willful misconduct or gross negligence. This allocation of risk is
reflected in the fees payable for the Transition Services and price of the
Inventory or Manufactured Products.
6. CONSEQUENTIAL DAMAGES. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
SPECIAL, INCIDENTAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES, INCLUDING
WITHOUT LIMITATION LOST PROFITS AND COSTS OF PROCUREMENT OF SUBSTITUTE GOODS OR
SERVICES, WHETHER THE CLAIM IS FOR BREACH OF CONTRACT, BREACH OF WARRANTY,
NEGLIGENCE, STRICT LIABILITY, OR ANY OTHER THEORY OF LAW OR EQUITY, EVEN IF
ADVISED OF SUCH DAMAGES.
7. TERM; TERMINATION.
     7.1. Term. The initial term of this Agreement shall begin on the Effective
Date and shall expire on Schedule A, with respect to each Transition Service,
unless earlier terminated pursuant to Section 7 hereof (the “Term”).
     7.2. Termination for Convenience. Either party may terminate this Agreement
for any reason at its convenience upon ninety (90) days written notice to the
other party prior to the expiration of the relevant Term as provided on
Schedule A, with respect to each such Service; provided, however, that TMFE
shall purchase, and Micronas shall fill, TMFE’s purchase orders that have been
accepted prior to the notice of termination; provided, further, that upon any
such termination, TMFE shall have the right to make a last time buy of Inventory
or Manufactured Products within six (6) months of the effective date of
termination.

4



--------------------------------------------------------------------------------



 



     7.3. Termination With Cause. Either party may terminate this Agreement upon
thirty (30) days written notice of a material breach of this Agreement by the
other party hereto if such breach is not cured within such thirty (30) day
period.
     7.4. Effect of Termination. Termination or expiration will not relieve
either party from any liability arising from any breach of this Agreement.
Neither party will be liable to the other for damages of any kind solely as a
result of terminating this Agreement in accordance with its terms, and
termination of this Agreement by a party will be without prejudice to any other
right or remedy of such party under this Agreement or applicable law.
8. MISCELLANEOUS.
     8.1. Authority. Each party hereby represents and warrants to the other
party that (i) it has all requisite corporate power and authority necessary to
perform the actions contemplated to be performed by it hereunder and (ii) this
Agreement has been duly executed and delivered by such party and constitutes
legal, valid and binding obligations of such party enforceable in accordance
with its terms, except as such enforceability may be subject to or limited by
(A) applicable bankruptcy, reorganization, insolvency, moratorium and similar
laws affecting the enforcement of creditors’ rights generally and (B) the rules
governing the availability of specific performance, injunctive relief or other
equitable remedies and general principles of equity, regardless of whether
considered in a proceeding in law or equity.
     8.2. Notices. All notices, requests or other communication hereunder shall
be made in writing and shall be deemed to have been duly given by the parties if
addressed and delivered by hand or telefax, or confirmed by registered mail with
postage prepaid, or sent by international courier service to the addresses set
forth below or to such other addresses which may be given by written notice in
accordance with this Section.

     
If to Seller:
  Micronas GmbH
Hans-Bunte-Strasse 19
79108 Freiburg i.Br.
Germany
Telefax: +49 761 517 24 37
Attn. CFO
 
   
If to Purchaser:
  Trident Microsystems (Far East) Ltd.
c/o Trident Microsystems, Inc.
3408 Garrett Drive
Santa Clara, CA 95054-2803
USA
Telefax: +1 (408) 988-9176
Attn. General Counsel

     8.3. Assignment. Neither party shall assign this Agreement or any of its
rights hereunder without prior written consent of the other party, provided that
nothing herein prohibits Micronas from performing any manufacturing or other
obligations hereunder through its Affiliates or third party foundries or
subcontractors. “Affiliate” means an entity that directly or indirectly
controls, is controlled by, or is under common control with Micronas. For
purposes of this definition, “control” means the ownership of more than fifty
(50%) percent of the voting stock of such entity, or if such entity is not a
corporation, the ability to control the day-to-day operations and business of
such entity.

5



--------------------------------------------------------------------------------



 



     8.4. Agency. Each party shall be acting as an independent contractor and
not as an agent or employee of the other party. Accordingly, each party assumes
all risks in its performance of this Agreement and further shall be solely
liable for all injuries to all persons and for all loss or damage to property to
the extent which is attributed to its performance under this Agreement.
     8.5. Governing Law; Attorney’s Fees. This Agreement shall be interpreted
and enforced in accordance with the laws of Switzerland excluding its choice of
law rules, with exclusion of the Vienna Convention on the International Sale of
Goods dated April 11, 1980.
     8.6. Force Majeure. In the event that either party hereto shall be rendered
wholly or partially unable to carry out its obligation under this Agreement by
reasons or causes beyond its reasonable control, including but not limited to
fire, flood, explosion, action of the elements, acts of God, accidents,
epidemics, inability to obtain equipment or material, or insurrection, riots or
other civil commotion, war, enemy action, acts, demands or requirements of the
government in any state, or by other cause which it could not reasonably be
expected to avoid, then the performance of the obligations of each party or the
parties as they are affected by such causes shall be excused during the
continuance of any inability so caused but such inability shall as far as
possible be remedied with all reasonable dispatch, provided the non-performing
party provides prompt written notice to the other party.
     8.7. Severability. If at any time any provision of this Agreement shall be
held to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired and the invalid, illegal or enforceable provision
shall be replaced by a provision which best fits the Parties’ original
intentions.
     8.8. Waiver. No failure or delay by either party in exercising any right,
power, or privilege hereunder shall operate as a waiver, nor shall any single or
partial exercise thereof or the exercise of another right, power, or privilege
hereunder preclude future exercise of the same. The waiver by one party of any
breach of this Agreement by the other party shall not be effective unless in
writing, and no such waiver shall operate or be construed on a subsequent
occasion as a waiver of the same or any other breach.
     8.9. Entire Agreement. This Agreement and all Exhibits attached hereto
represent the entire agreement between the parties as to the subject matter
hereof, and supersedes and terminates all other prior or contemporaneous verbal
or written agreements or understandings with respect to the subject matter
hereof. Except as provided under Section 3.3 above, this Agreement supersedes
any terms or conditions contained in any purchase order or other document
exchanged by the parties, even if such purchase order or other document is
contemplated hereunder. No modifications to this Agreement shall be enforceable
except when in writing and signed by duly authorized representatives of both
parties.
     8.10. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same instrument. Any executed counterpart delivered
by facsimile or other means of electronic transmission shall be deemed an
original for all purposes.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the date first set forth above.

         
Trident Microsystems (Far East) Ltd.
  Micronas GmbH    
 
       
/s/ Sylvia Summers Couder
  /s/ Manfred Häner    
 
       
Sylvia Summers Couder
Director
  Manfred Häner    
 
       
/s/ Peter J. Mangan
 
Peter J. Mangan
President and Director
          

